Title: Indenture: James Donatien Le Ray de Chaumont, Gouverneur Morris, and Alexander Hamilton, [4–5 September 1802]
From: Le Ray de Chaumont, James Donatien,Morris, Gouverneur,Hamilton, Alexander
To: 



[New York, September 4–5, 1802]

This Indenture made the fourth Day of September in the year of our Lord one thousand eight hundred and two Between James Donatianus Le Ray de Chaumont of the first Part, Gouverneur Morris of the second Part and Alexander Hamilton of the third Part.
Whereas it hath been agreed by and between the Parties of the first and second Part that the said Party of the second Part shall pay to the said Party of the first Part the Sum of fifteen thousand Dollars Money of the United States of America in Consideration whereof the said Party of the first Part hath agreed to pay to Alexander Hamilton the Party of the third Part the annual Sum of one thousand five hundred Dollars of like Money as aforesaid every Year during the Life of Robert Morris of Philadelphia in the State of Pennsylvania Esquire and Mary his wife and during the Life of the Survivor of them in four equal quarter Yearly Payments the first of the said Payments to be made on the Day of the Date hereof and every quarterly Payment thereafter to be made three Months in Advance, Upon the Trust Nevertheless and for the Uses and Purposes herein after mentioned—and in order to secure the Payment of the said annual Sum of one thousand five hundred Dollars in quarter yearly Payments as aforesaid, the said Party of the first Part hath agreed to mortgage to the said Party of the third Part, the Tract of Land herein after particularly described.
Now therefore this Indenture witnesseth that the said James Donatianus Le Ray, the Party of the first part together with Grace his Wife in consideration of the Sum of fifteen thousand Dollars of like Money as aforesaid to him in Hand paid by the said Party of the second Part at the Time of the Execution of these Presents, the Receipt whereof is hereby acknowledged, and also in consideration of the Sum of one Dollar to him in Hand paid by the Party of the third part at the time of the Execution of these Presents the Receipt whereof is also hereby acknowledged, Hath granted, bargained, sold, aliened, released and conveyed and by these Presents Doth grant, bargain, sell, alien, release and convey to the said Party of the third Part and to his Heirs and assigns: forever all that certain Tract of Land situate, lying and being in the County of St Laurence, formerly Clinton in the State of New York, being designated on a certain Map of a Tract of Land commonly called Macombs Purchase, by Township Number thirteen in Lot Number thirteen, being bounded as follows, Beginning at the north East Corner of Town Number Twelve at a Spruce standing in a Swamp marked T. No. 9, 10, 12, 13 and running thence East five hundred and fifty Chains to a large Hemlock standing in the East Line of great Lot No 3 marked T No 10, 13—thence South as run in the year 1796 by M. Mitchell, five hundred and fifty six Chains to a Stake fifteen Links North East of a Beech marked T No 13, 15—Thence west five hundred and forty eight Chains to an Hemlock marked T No 12, 13, 14, 15—Thence North five hundred and sixty Chains to the Place of Beginning Containing thirty thousand six hundred and twenty seven acres, be the same more or less; And also all the Estate, Right, Title, Interest, Claim and Demand both in Law and Equity of the said Party of the first Part, and all Dower and Right of Dower of the said Grace his Wife, of in and to the same, and the Reversion and Reversions, Remainder and Remainders, Rents, Issues and Profits thereof, To have and to hold unto the said Party of the third Part his Heirs and assigns forever—Upon Condition Nevertheless that if the said Party of the first Part or his Heirs, executors, administrators or assigns shall pay annually and every year during the Life of the said Robert Morris and Mary his Wife and during the Life of the Survivor of them, to the said Party of the third Part or to his Executors or administrators the Sum of one thousand five hundred Dollars of like Money as aforesaid in four equal quarter yearly Payments, the first Payment to be made on the Day of the Date hereof—and each and every succeeding Payment to be made three months in advance; and if Default shall be made in the Payment of any of the said Sums of Money, legal Interest thereon from the Time the Payment ought to have been made; or if the said Party of the first Part or his Heirs, Executors, administrators or assigns shall at any Time hereafter transfer to the said Alexander Hamilton the Party of the third Part or to his Executors or administrators so much of the Debt of the United States of America bearing an Interest of three per Cent per Annum as that the annual Interest thereof shall amount to the Sum herein and hereby intended to be secured to be paid to the said Party of the third Part his Executors and administrators in Manner as aforesaid every Year during the Life of the said Robert Morris and Mary his wife and during the Life of the Survivor of them, to be held by the said Party of the third Part his Executors and Administrators in Trust to receive the Interest thereon as it shall accrue and to apply the same in the Manner herein directed in and by the Trust hereby created and after the Decease of the said Robert Morris and Mary his Wife, in Trust to transfer the same back again to the said Party of the first Part or to his Executors, administrators or assigns. Then and in either of the above Cases this present Indenture and the Estate therein and thereby created and conveyed and every Article Matter and Thing therein contained, shall cease and become void, any Thing therein contained to the contrary notwithstanding.
And if Default shall be made by the said James Donatianus Le Ray, his Heirs, Executors or administrators in the Payment of any of the Sums of Money herein and hereby intended to be secured, then and in such Case the said James Donatianus Le Ray hereby authorises and empowers the said Party of the Third Part his Executors or Administrators to sell all or any Part or Parts of the above described Premises at Public Auction for the best Price or Prices that can be gotten for the Same and out of the monies arising from such Sale or Sales in the first Place to receive the amount of such Sums of Money herein secured to be paid as may be in arrear and unpaid, with Interest thereon from the Periods when the same respectively ought to have been paid; and with the Residue of the Monies arising from such Sale or Sales to purchase so much of the Debt of the United States, bearing an Interest of three per Cent per annum as that the annual Interest thereof will amount to the said Sum of one thousand five hundred Dollars herein intended to be secured to be paid every year in Manner as aforesaid during the Life of the said Robert Morris and Mary his Wife and during the Life of the Survivor of them rendering the overplus if any, after deducting the Costs and Expences of such Sale or Sales, to the said James Donatianus Le Ray, his Executors or Administrators. And if such Purchase of the Debt aforesaid shall be made, the said Party of the third Part his Executors and administrators are hereby authorised and empowered by the said Party of the first Part to hold the same for the Purpose of receiving the Interest thereon as it shall become due, to be applied in the Manner directed in and by the Trust herein and hereby created; and after the Decease of the said Robert Morris and Mary his Wife in Trust to transfer the same to the said James Donatianus Le Ray, his Executors, administrators or assigns.
And the said Parties to these Presents hereby declare the Trust upon which the Party of the third Part and his Executors and administrators shall receive the Monies herein before secured to be paid to him and them, to be as follows, to wit, In Trust to pay the said Monies as he or they shall receive the same to the said Mary Morris during the Time of her Natural Life, for the use and Purpose of her Maintenance and Support and to be applied by her when so received for such Purpose, in such Manner as she may elect and deem most convenient; and after her Decease, if the said Robert Morris her Husband shall survive her, upon the farther Trust to pay the said Monies so as aforesaid to be received to the said Robert Morris for his Maintenance and Support to be applied by him the said Robert Morris, when so received for such Purpose, in such Manner as he may elect and deem most convenient.
And the said James Donatianus Le Ray for himself, his Heirs, Executors and Administrators covenants to and with the said Alexander Hamilton, his Executors and Administrators that he the said James Donatianus Le Ray, his Heirs, Executors or Administrators shall and will pay to the said Alexander Hamilton or to his Executors or Administrators the said Sum of one thousand five hundred Dollars every Year during the Life of the said Robert Morris and Mary his Wife and during the Life of the Survivor of them in four equal quarter Yearly Payments and will make the first Payment on the Day of the Date hereof and each and every succeeding Payment three Months in Advance; and also shall and will pay Interest at the Rate aforesaid upon all and every of the said Sums of Money in the Payment of which Default shall be made, from the respective Periods at which the said Payments ought to have been made—and for the true and faithful Performance of this Covenant and of every article and Matter herein contained on the Part of the said James Donatianus Le Ray or of his Executors, Heirs or Administrators to be performed and kept, he hereby binds himself, his Heirs, Executors and Administrators unto the said Alexander Hamilton his Executors & Administrators in the penal Sum of thirty thousand Dollars.
And the said Alexander Hamilton for himself, his Heirs, Executors and Administrators hereby covenants to and with the said Gouverneur Morris his Executors and Administrators that he the said Alexander Hamilton, his Executors or administrators shall and will pay over the said Monies herein and hereby secured to be paid to him and them every Year in the Manner herein before specified, during the Life of the said Robert Morris and Mary his Wife and during the Life of the Survivor of them, as he the said Alexander Hamilton or his Executors or administrators shall receive the same to the said Mary Morris during her Life for the uses and Purposes herein before expressed; and after her Decease to the said Robert Morris her Husband, if he shall survive her, to and for the Uses and Purposes also herein before expressed—and also if Default shall be made in the Payment of the said Sum of one thousand five hundred Dollars every Year during the Life of the said Robert Morris and Mary his Wife and during the Life of the Survivor of them in quarter yearly Payments in Manner as is above provided, and as Default shall be made in any of the said Payments, he the said Alexander Hamilton, his Executors or Administrators will use due Diligence and take all reasonable and legal Measures to recover the same from the said James Donatianus Le Ray, his Heirs, Executors or Administrators; and shall and will in all Things well and faithfully execute the Trust herein and hereby created.
And the said Alexander Hamilton for himself, his Heirs, Executors and Administrators covenants to and with the said James Donatianus Le Ray, his Executors, Administrators and assigns that if it shall so happen in the Execution of the Trust herein and hereby created, that any of the Debt of the United States shall become vested in him the said Alexander Hamilton, his Executors or Administrators by any of the Provisions herein contained then and in such Case he the said Alexander Hamilton or his Executors or Administrators, after the Purposes of such Trust as is herein and hereby created shall have been completed, and after the Decease of the said Robert Morris and Mary his Wife, shall and will transfer the said Debt to the said James Donatianus Le Ray or to his Executors, administrators or assigns.
In Witness whereof the Parties to these Presents have hereunto set their Hands and Seals the Day and Year first above written.
Le Ray
Gouv. Morris
Received on the Day of the Date of the within Indenture from Mr. Gouverneur Morris the Sum of fifteen thousand Dollars being the Sum within agreed to be paid by the said Gouverneur Morris to me on the Day of the Date of the said within Indenture.

Le Ray
Witnessed byThomas Cooper


J. Leray agrees in Consideration of one thousand Dollars pd to him by Gouverneur Morris that the within mentioned Annuity shall be sixteen hundred instead of fifteen hundred Dollars he having received sixteen thousand 5 Sepr. 1802.

Le Ray
